Exhibit 10.1

U.S. Concrete, Inc.

Long Term Incentive Plan



1.Purpose. The purpose of the U.S. Concrete, Inc. Long Term Incentive Plan (the
“Plan”) is to provide a means through which U.S. Concrete, Inc., a Delaware
corporation, and its Subsidiaries (collectively, except where otherwise
specified or where the context indicates reference only to U.S. Concrete, Inc.,
the “Company”), may attract and retain able Persons as employees, directors and
consultants of the Company and to provide a means whereby those Persons can
acquire and maintain stock ownership, or awards the value of which is tied to
the performance of the Company, thereby strengthening their concern for the
welfare of the Company. A further purpose of this Plan is to provide such
employees, directors and consultants with additional incentive and reward
opportunities designed to enhance the profitable growth of the Company.
2.    Definitions. For purposes of this Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof:
(a)    “Annual Incentive Award” means a conditional right granted to an Eligible
Person under Section 8(b) hereof to receive a cash payment, Stock or other
Award, unless otherwise determined by the Committee, after the end of a
specified year.
(b)    “Award” means any Option, SAR, Restricted Stock Award, Restricted Stock
Unit, Bonus Stock, Dividend Equivalent, Other Stock-Based Award, Performance
Award or Annual Incentive Award, together with any other right or interest
granted to a Participant under this Plan.
(c)    “Board” means the Board of Directors of U.S. Concrete, Inc.
(d)    “Bonus Stock” means Stock granted as a bonus pursuant to Section 6(f).
(e)    “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of “a change in the ownership” of U.S. Concrete, Inc.,
“a change in effective control” of U.S. Concrete, Inc., or “a change in the
ownership of a substantial portion of the assets” of U.S. Concrete, Inc., in
each case, within the meaning of the Nonqualified Deferred Compensation Rules.
(f)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
(g)    “Committee” means the Compensation Committee of the Board (or any other
committee of the Board that the Board designates by a written resolutions to
administer the Plan) or, if none is appointed, the entire Board.
(h)    “Covered Employee” means an Eligible Person who is designated by the
Committee, at the time of grant of a Performance Award or Annual Incentive
Award, as likely to be a “covered employee” within the meaning of section 162(m)
of the Code for a specified fiscal year.

1



--------------------------------------------------------------------------------






(i)    “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.
(j)    “Effective Date” means May 15, 2013.
(k)    “Eligible Person” means all officers and employees of the Company, and
other Persons who provide services to the Company, including directors of the
Company. An employee on leave of absence may be considered as still in the
employ of the Company for purposes of eligibility for participation in this
Plan.
(l)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
(m)    “Fair Market Value” means, as of any specified date, (i) if the Stock is
listed on a national securities exchange, the closing sales price of the Stock,
as reported on the stock exchange composite tape on that date (or if no sales
occur on that date, on the last preceding date on which such sales of the Stock
are so reported); (ii) if the Stock is not traded on a national securities
exchange but is traded over the counter at the time a determination of its fair
market value is required to be made under the Plan, the average between the
reported high and low bid and asked prices of Stock on the most recent date on
which Stock was publicly traded; or (iii) in the event Stock is not publicly
traded at the time a determination of its value is required to be made under the
Plan, the amount determined by the Committee in its discretion in such manner as
it deems appropriate, taking into account all factors the Committee deems
appropriate including, without limitation, the Nonqualified Deferred
Compensation Rules.
(n)    “Incentive Stock Option” or “ISO” means any Option intended to be and
designated as an incentive stock option within the meaning of section 422 of the
Code or any successor provision thereto.
(o)    “MEIP” means the U.S. Concrete, Inc. Management Equity Incentive Plan, as
amended from time to time.
(p)    “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of section 409A of the Code and the guidance and regulations
promulgated thereunder.
(q)    “Option” means a right, granted to an Eligible Person under Section 6(b)
hereof, to purchase Stock or other Awards at a specified price during specified
time periods.
(r)    “Other Stock-Based Awards” means Awards granted to an Eligible Person
under Section 6(h) hereof.
(s)    “Participant” means a Person who has been granted an Award under this
Plan which remains outstanding, including a Person who is no longer an Eligible
Person.
(t)    “Performance Award” means a right, granted to an Eligible Person under
Section 8 hereof, to receive Awards based upon performance criteria specified by
the Committee.

2



--------------------------------------------------------------------------------






(u)    “Person” means any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a limited liability company, a trust or other entity.
(v)    “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.
(w)    “Restricted Stock Unit” means a right, granted to an Eligible Person
under Section 6(e) hereof, to receive Stock, cash or a combination thereof at
the end of a specified deferral period (which may or may not be coterminous with
the vesting schedule of the Award).
(x)    “Rule 16b-3” means Rule 16b-3, promulgated by the Securities and Exchange
Commission under section 16 of the Exchange Act, as from time to time in effect
and applicable to this Plan and Participants.
(y)    “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as it may be amended
from time to time.
(z)    “Stock” means the Company’s Common Stock, par value $.001 per share, and
such other securities as may be substituted (or resubstituted) for Stock
pursuant to Section 9.
(aa)    “Stock Appreciation Rights” or “SAR” means a right granted to an
Eligible Person under Section 6(c) hereof.
(bb)    “Subsidiary” means with respect to U.S. Concrete, Inc., any corporation
or other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by the U.S.
Concrete, Inc.
3.    Administration.
(a)    Authority of the Committee. This Plan shall be administered by the
Committee except to the extent the Board elects to administer this Plan, in
which case references herein to the “Committee” shall be deemed to include
references to the “Board.” Subject to the express provisions of the Plan and
Rule 16b-3, the Committee shall have the authority, in its sole and absolute
discretion, to (i) adopt, amend, and rescind administrative and interpretive
rules and regulations relating to the Plan; (ii) determine the Eligible Persons
to whom, and the time at which, Awards shall be granted; (iii) determine the
amount of cash and/or the number of shares of Stock, as applicable, that shall
be the subject of each Award; (iv) determine the terms and provisions of each
Award agreement (which need not be identical); (v) accelerate the time of
vesting or exercisability of any Award that has been granted; (vi) construe the
respective Award agreements and the Plan; (vii) make determinations of the Fair
Market Value of the Stock pursuant to the Plan; (viii) delegate its duties under
the Plan (including, but not limited to, the authority to grant Awards) to such
agents as it may appoint from time to time, provided that the Committee may not
delegate its duties where such delegation would violate state corporate law, or
with respect to making Awards to, or otherwise with respect to Awards granted
to, Eligible Persons who are subject to section 16(b) of the Exchange Act or who
are Covered Employees receiving Awards that are intended to

3



--------------------------------------------------------------------------------






constitute “performance-based compensation” within the meaning of section 162(m)
of the Code; (ix) subject to Section 10(c), terminate, modify or amend the Plan;
and (x) make all other determinations, perform all other acts, and exercise all
other powers and authority necessary or advisable for administering the Plan.
Subject to Rule 16b-3 and section 162(m) of the Code, the Committee may correct
any defect, supply any omission, or reconcile any inconsistency in the Plan, in
any Award, or in any Award agreement in the manner and to the extent it deems
necessary or desirable to carry the Plan into effect, and the Committee shall be
the sole and final judge of that necessity or desirability.
(b)    Manner of Exercise of Committee Authority. Any action of the Committee
pursuant to the Plan shall be final, conclusive and binding on all Persons,
including the Company, stockholders, Participants, beneficiaries, and
transferees under Section 10(a) hereof or other Persons claiming rights from or
through a Participant. The express grant of any specific power to the Committee,
and the taking of any action by the Committee, shall not be construed as
limiting any power or authority of the Committee. The Committee may appoint
agents to assist it in administering the Plan.
(c)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company, the Company’s
legal counsel, independent auditors, consultants or any other agents assisting
in the administration of this Plan. Members of the Committee and any officer or
employee of the Company acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to this Plan, and shall, to the fullest extent permitted
by law, be indemnified and held harmless by the Company with respect to any such
action or determination.
4.    Stock Subject to Plan.
(a)    Overall Number of Shares Available for Delivery. Subject to adjustment in
a manner consistent with any adjustment made pursuant to Section 9, the total
number of shares of Stock reserved and available for issuance in connection with
Awards under this Plan shall not exceed 460,000 shares, and such total will be
available for the issuance of Incentive Stock Options. In addition to the
460,000 shares, (i) the number of shares available for future awards under the
MEIP as of the Effective Date, plus (ii) any shares subject to awards under the
MEIP that, following the Effective Date, are forfeited or terminated, expire
unexercised, or are settled in cash in lieu of common stock (but not any shares
that are exchanged or withheld as full or partial payment of the exercise price
or tax withholding upon exercise or payment of any award under the MEIP) will
also be available for the grant of Awards under the Plan.
(b)    Application of Limitation to Grants of Awards. No Award may be granted if
the number of shares of Stock to be delivered in connection with such Award
exceeds the number of shares of Stock remaining available under this Plan minus
the number of shares of Stock issuable in settlement of or relating to
then-outstanding Awards. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award.

4



--------------------------------------------------------------------------------






(c)    Availability of Shares Not Issued under Awards. Shares of Stock subject
to an Award under this Plan that expire or are canceled, forfeited, surrendered,
exchanged, settled in cash or otherwise terminated, including shares forfeited
with respect to Restricted Stock, will again be available for Awards under this
Plan, except that if any such shares could not again be available for Awards to
a particular Participant under any applicable law or regulation, such shares
shall be available exclusively for Awards to Participants who are not subject to
such limitation. Notwithstanding the foregoing, the following shares of Stock
will not be available for future Awards under this Plan: (i) shares withheld, or
otherwise tendered by Participants, as full or partial payment to the Company
upon the exercise of Options granted under this Plan; (ii) shares reserved for
issuance upon the grant of Stock Appreciation Rights to the extent the number of
reserved shares exceeds the number of shares actually issued upon exercise of
the Stock Appreciation Rights; or (iii) shares withheld by, or otherwise
remitted to, the Company to satisfy a Participant’s tax withholding obligations
upon the lapse of restrictions on Restricted Stock or the exercise of Options or
Stock Appreciation Rights granted under the Plan or upon any other payment or
issuance of shares under the Plan.Stock Offered. The shares to be delivered
under the Plan shall be made available from (i) authorized but unissued shares
of Stock, (ii) Stock held in the treasury of the Company, or (iii) previously
issued shares of Stock reacquired by the Company, including shares purchased on
the open market.
5.    Eligibility; Per Person Award Limitations. Awards may be granted under
this Plan only to Persons who are Eligible Persons at the time of grant thereof.
In each calendar year, during any part of which this Plan is in effect, a
Covered Employee may not be granted (a) Awards (other than Awards designated to
be paid only in cash or the settlement of which is not based on a number of
shares of Stock) relating to more than 1,000,000 shares of Stock, subject to
adjustment in a manner consistent with any adjustment made pursuant to Section 9
and (b) Awards designated to be paid only in cash, or the settlement of which is
not based on a number of shares of Stock, having a value determined on the date
of grant in excess of $5 million.
6.    Specific Terms of Awards.
(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant pursuant to the applicable Award
agreement or thereafter (subject to Section 10(c)), such additional terms and
conditions, not inconsistent with the provisions of this Plan, as the Committee
shall determine, including treatment of the Award upon a termination of the
Participant’s service relationship with the Company and terms permitting a
Participant to make elections relating to his or her Award.
(b)    Options. The Committee is authorized to grant Options to Eligible Persons
on the following terms and conditions:
(i)    Exercise Price. Each Option agreement shall state the exercise price per
share of Stock (the “Exercise Price”); provided, however, that the Exercise
Price per share of Stock subject to an ISO shall not be less than the greater of
(A) the par value per share of the Stock, or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the Option (or in the case of
an individual who owns stock possessing more than 10 percent of the total
combined

5



--------------------------------------------------------------------------------






voting power of all classes of stock of the Company or its parent or any
subsidiary, 110% of the Fair Market Value per share of the Stock on the date of
grant).
(ii)    Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the methods by which such Exercise Price may be
paid or deemed to be paid, the form of such payment, and the methods by or forms
in which Stock will be delivered or deemed to be delivered to Participants.
(iii)    ISOs. The terms of any ISO granted under this Plan shall comply, be
interpreted and/or be amended, and any discretion with respect to any ISO shall
be exercised, in all respects in accordance with the provisions of section 422
of the Code, unless the Participant has first requested a change that will
result in disqualification under section 422. ISOs shall not be granted more
than ten years after the earlier of the adoption of this Plan or the approval of
this Plan by the Company’s stockholders. Notwithstanding the foregoing, the Fair
Market Value (determined as of the date of grant of an ISO) of shares of Stock
subject to an ISO and the aggregate Fair Market Value of shares of stock of any
parent or subsidiary corporation (within the meaning of sections 424(e) and (f)
of the Code) subject to any other ISO (within the meaning of section 422 of the
Code)) of the Company or a parent or subsidiary corporation (within the meaning
of sections 424(e) and (f) of the Code) that first becomes purchasable by a
Participant in any calendar year may not (with respect to that Participant)
exceed $100,000, or such other amount as may be prescribed under section 422 of
the Code or applicable regulations or rulings from time to time. Failure to
comply with this provision shall not impair the enforceability or exercisability
of any Option, but shall cause the excess amount of shares to be reclassified in
accordance with the Code.
(c)    Stock Appreciation Rights. The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:
(i)    Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the Exercise
Price of the SAR as determined by the Committee.
(ii)    Terms. Each SAR agreement shall state the Exercise Price per share of
Stock. Except as otherwise provided herein, the Committee shall determine, at
the date of grant or thereafter, the time or times at which and the
circumstances under which an SAR may be exercised in whole or in part (including
based on achievement of performance goals and/or future service requirements),
the method of exercise, method of settlement, form of consideration payable in
settlement, and any other terms and conditions of any SAR. SARs may be either
freestanding or in tandem with an Option.
(iii)    Rights Related to Options. An SAR granted pursuant to an Option shall
entitle a Participant, upon exercise, to surrender that Option or any portion
thereof, to the extent unexercised, and to receive payment of an amount
determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in

6



--------------------------------------------------------------------------------






the related Option from the Fair Market Value of a share of Stock on the date of
exercise of the SAR, by (B) the number of shares as to which that SAR has been
exercised. The Option shall then cease to be exercisable to the extent
surrendered. SARs granted in connection with an Option shall be subject to the
terms of the Award agreement governing the Option, which shall provide that the
SAR is exercisable only at such time or times and only to the extent that the
related Option is exercisable and shall not be transferable except to the extent
that the related Option is transferable.
(d)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to Eligible Persons on the following terms and conditions:
(i)    Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter. During the restricted period applicable to the Restricted Stock,
the Restricted Stock may not be sold, transferred, pledged, hypothecated,
margined or otherwise encumbered by the Participant.
(ii)    Certificates for Stock. Restricted Stock granted under this Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iii)    Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require or permit a Participant to elect
that any cash dividends paid on a share of Restricted Stock be automatically
reinvested in additional shares of Restricted Stock, applied to the purchase of
additional Awards under this Plan or deferred without interest to the date of
vesting of the associated Award of Restricted Stock; provided, that, to the
extent applicable, any such election shall comply with the Nonqualified Deferred
Compensation Rules. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property (other than cash) distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.
(e)    Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Persons, subject to the following terms and conditions:
(i)    Award and Restrictions. Settlement of Restricted Stock Units shall occur
upon expiration of the deferral period specified for such Restricted Stock Units
by the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period

7



--------------------------------------------------------------------------------






or at earlier specified times (including based on achievement of performance
goals and/or future service requirements), separately or in combination, in
installments or otherwise, as the Committee may determine. Restricted Stock
Units shall be satisfied by the delivery of cash or Stock in the amount equal to
the Fair Market Value of the specified number of shares of Stock covered by the
Restricted Stock Units, or a combination thereof, as determined by the Committee
at the date of grant or thereafter.
(ii)    Dividend Equivalents. Unless otherwise determined by the Committee at
date of grant and specified in the applicable Award agreement, Dividend
Equivalents on the specified number of shares of Stock covered by an Award of
Restricted Stock Units shall be paid with respect to such Restricted Stock Units
on the dividend payment date in cash or in shares of unrestricted Stock having a
Fair Market Value equal to the amount of such dividends.
(f)    Bonus Stock. The Committee is authorized to grant Stock as a bonus. Bonus
Stock granted hereunder shall be subject to such other terms as shall be
determined by the Committee.
(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to an Eligible Person, entitling the Person to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award. The Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may
specify.
(h)    Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of this Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Subsidiaries
of the Company. The Committee shall determine the terms and conditions of such
Other Stock-Based Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under this Plan, may also be granted pursuant to this Section
6(h).
7.    Certain Provisions Applicable to Awards.
(a)    Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under this Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, or of any business
entity to be acquired by the Company, or any other right of an Eligible Person
to receive payment from the Company. If an Award is granted in

8



--------------------------------------------------------------------------------






substitution or exchange for another Award, the Committee shall require the
surrender of such other Award in consideration for the grant of the new Award.
Notwithstanding the foregoing but subject to Section 9 of the Plan, the
Committee will not, without the approval of stockholders, amend the terms of
previously granted Options or Stock Appreciation Rights, or cancel outstanding
Options or Stock Appreciation Rights, in exchange for cash, other awards or
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the originally granted Options or Stock Appreciation
Rights. Awards under this Plan may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company, in
which the value of Stock subject to the Award is equivalent in value to the cash
compensation, or in which the Exercise Price, grant price or purchase price of
the Award in the nature of a right that may be exercised is equal to the Fair
Market Value of the underlying Stock minus the value of the cash compensation
surrendered. Awards granted pursuant to the preceding sentence shall be
designed, awarded and settled in a manner that does not result in additional
taxes under the Nonqualified Deferred Compensation Rules.
(b)    Term of Awards. Except as otherwise specified herein, the term of each
Award shall be for such period as may be determined by the Committee; provided,
that in no event shall the term of any Option or SAR exceed a period of ten
years (or such shorter term as may be required in respect of an ISO under
section 422 of the Code).
(c)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of this Plan and any applicable Award agreement, payments to be made by the
Company upon the exercise of an Option or other Award or settlement of an Award
may be made in such forms as the Committee shall determine, and may be made in a
single payment or transfer, in installments, or on a deferred basis; provided,
however, that any such deferred or installment payments will be set forth in the
agreement evidencing such Award and/or otherwise made in a manner that will not
result in additional taxes under Nonqualified Deferred Compensation Rules.
Except as otherwise provided herein, the settlement of any Award may be
accelerated, and cash paid in lieu of Stock in connection with such settlement,
in the discretion of the Committee or upon occurrence of one or more specified
events (in addition to a Change in Control). This Plan shall not constitute an
“employee benefit plan” for purposes of section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended.
(d)    Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to section 16 of the Exchange Act shall be exempt from such section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award agreement does not comply with the requirements of Rule
16b-3 as then applicable to any such transaction, such provision shall be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
section 16(b) of the Exchange Act.
(e)    Non-Competition Agreement. Each Participant to whom an Award is granted
under this Plan may be required to agree in writing as a condition to the
granting of such Award not

9



--------------------------------------------------------------------------------






to engage in conduct in competition with the Company for a period after the
termination of such Participant’s employment with the Company as determined by
the Committee.
8.    Performance and Annual Incentive Awards.
(a)    Performance Conditions. The right of an Eligible Person to exercise or to
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Committee. The
Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce or increase the amounts payable under any
Award subject to performance conditions, except as limited under Section 8(b)
hereof in the case of a Performance Award or Annual Incentive Award intended to
qualify under section 162(m) of the Code.
(b)    Awards Granted to Designated Covered Employees. If the Committee
determines that a Performance Award or an Annual Incentive Award to be granted
to an Eligible Person who is designated by the Committee as likely to be a
Covered Employee should qualify as “performance-based compensation” for purposes
of section 162(m) of the Code, the grant, exercise and/or settlement of such
Performance Award or Annual Incentive Award shall be contingent upon achievement
of a pre-established performance goal or goals and other terms set forth in this
Section 8(b).
(iv)    Performance Goals Generally. The performance goals for Awards under this
Section 8(b) shall consist of one or more business criteria or individual
performance criteria and a targeted level or levels of performance with respect
to each of such criteria, as specified by the Committee consistent with this
Section 8(b). Performance goals shall be objective and shall otherwise meet the
requirements of section 162(m) of the Code and regulations thereunder (including
Treasury Regulation §1.162-27 and successor regulations thereto).
(v)    Business and Individual Performance Criteria.
(A)    Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries or business
or geographical units of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for such Performance Awards or
Annual Incentive Awards: (1) earnings per share; (2) increase in revenues;
(3) increase in cash flow; (4) increase in cash flow from operations; (5)
increase in cash flow return; (6) return on net assets; (7) return on assets;
(8) return on investment; (9) return on capital; (10) return on equity; (11)
economic value added; (12) operating margin; (13) contribution margin; (14) net
income; (15) net income per share; (16) pretax earnings; (17) pretax earnings
before interest, depreciation and amortization; (18) pretax operating earnings
after interest expense and before incentives, service fees, and extraordinary or
special items; (19) total stockholder return; (20) debt reduction; (21) market
share; (22) change in the Fair Market Value of the Stock; (23) operating income;
and (24) any of the above goals determined on an absolute or relative basis or
as compared to the performance of a published or special index deemed applicable
by the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or a group of comparable companies.

10



--------------------------------------------------------------------------------






(B)    Individual Performance Criteria. The grant, exercise and/or settlement of
such Performance Awards or Annual Incentive Awards may also be contingent upon
individual performance goals established by the Committee. If required for
compliance with section 162(m) of the Code, such criteria shall be approved by
the stockholders of the Company.
(vi)    Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards or Annual
Incentive Awards shall be measured over a performance period of up to ten years,
as specified by the Committee. Not later than 90 days after the beginning of any
performance period applicable to such Performance Awards or Annual Incentive
Awards, or at such other date as may be required or permitted for
“performance-based compensation” under section 162(m) of the Code, the Committee
shall determine (A) the Eligible Persons who will potentially receive such
Awards, (B) the amounts potentially payable under such Awards, based upon the
achievement of a performance goal or goals based on one or more of the business
criteria set forth in Section 8(b)(ii), and (C) the applicable performance goal
or goals.
(vii)    Settlement or Payout of Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of the
potential Performance Award or Annual Incentive Award payable to each
Participant. Awards under this Section 8(b) shall be paid or settled in cash,
Stock, other Awards or other property, in the discretion of the Committee. The
Committee may, in its discretion, reduce the amount of a payment or settlement
otherwise to be made in connection with such Awards, but may not exercise
discretion to increase any such amount payable to a Covered Employee in respect
of a Performance Award or Annual Incentive Award subject to this Section 8(b).
The Committee shall specify the circumstances in which such Performance Awards
or Annual Incentive Awards shall be paid or forfeited in the event of
termination of employment by the Participant prior to the end of a performance
period or settlement or payment of such Awards.
(c)    Written Determinations. All determinations by the Committee as to (i) the
establishment of performance goals, (ii) the amount of potential Performance
Awards or Annual Incentive Awards under Section 8(b), or (iii) the achievement
of performance goals relating to and final settlement or payment of Performance
Awards or Annual Incentive Awards under Section 8(b), shall be made in writing
in the case of any Award intended to qualify under section 162(m) of the Code.
(d)    Status of Section 8(b) Awards under Section 162(m) of the Code. It is the
intent of the Company that Performance Awards and Annual Incentive Awards under
Section 8(b) hereof granted to Persons who are designated by the Committee as
likely to be Covered Employees within the meaning of section 162(m) of the Code
and the regulations thereunder shall, if so designated by the Committee,
constitute “performance-based compensation” within the meaning of section 162(m)
of the Code and regulations thereunder. Accordingly, the terms governing such
Awards shall be interpreted in a manner consistent with section 162(m) of the
Code and regulations thereunder or deemed amended to the extent necessary to
conform to such requirements.
9.    Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.

11



--------------------------------------------------------------------------------






(a)    Existence of Plans and Awards. The existence of this Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Company,
the Board, or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding. No employee, beneficiary or other Person
shall have any claim against the Company as a result of any such action.
(b)    Subdivision or Consolidation of Shares. The terms of an Award, the number
of shares of Stock authorized pursuant to Section 4 for issuance under the Plan
and the limitations in Section 5 shall be subject to adjustment by the Committee
from time to time, in accordance with the following provisions:
(iii)    If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, or in the event the
Company distributes an extraordinary cash dividend, then, as appropriate for the
situation, (A)a. the maximum number of shares of Stock available for the Plan or
in connection with Awards as provided in Sections 4 and 5 shall be increased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B)a. the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any then
outstanding Award shall be increased proportionately, and a.(C) the price
(including the Exercise Price) for each share of Stock (or other kind of shares
or securities) subject to then outstanding Awards shall be reduced
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.
(iv)    If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, (A)a.
the maximum number of shares of Stock for the Plan or available in connection
with Awards as provided in Sections 4 and 5 shall be decreased proportionately,
and the kind of shares or other securities available for the Plan shall be
appropriately adjusted, (B)a. the number of shares of Stock (or other kind of
shares or securities) that may be acquired under any then outstanding Award
shall be decreased proportionately, and (C)a. the price (including the Exercise
Price) for each share of Stock (or other kind of shares or securities) subject
to then outstanding Awards shall be increased proportionately, without changing
the aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.
(v)    Whenever the number of shares of Stock subject to outstanding Awards and
the price for each share of Stock subject to outstanding Awards are required to
be adjusted as provided in this Section 9(b), the Committee shall promptly
prepare a notice setting forth, in reasonable detail, the event requiring
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the change in price and the number of shares of

12



--------------------------------------------------------------------------------






Stock, other securities, cash, or property purchasable subject to each Award
after giving effect to the adjustments. The Committee shall promptly provide
each affected Participant with such notice.
(c)    Corporate Recapitalization; Change in Control. If the Company
recapitalizes, reclassifies its capital stock, or otherwise changes its capital
structure (a “recapitalization”) without the occurrence of a Change in Control,
the number and class of shares of Stock covered by an Option or an SAR
theretofore granted shall be adjusted so that such Option or SAR shall
thereafter cover the number and class of shares of stock and securities to which
the holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the holder had
been the holder of record of the number of shares of Stock then covered by such
Option or SAR and the share limitations provided in Sections 4 and 5 shall be
adjusted in a manner consistent with the recapitalization. Upon a Change in
Control, the Committee, acting in its sole discretion without the consent or
approval of any holder, shall adjust outstanding Options or SARs (collectively,
“Grants”) as it determines appropriate, which adjustments may vary among
individual holders and may vary among Grants held by any individual holder,
which adjustments may include, but are not limited to (i) acceleration of the
time at which outstanding Grants may be exercised so that such Grants may be
exercised in full for a limited period of time on or before a specified date
(before or after the Change in Control), after which specified date all
unexercised Grants and all rights of holders thereunder shall terminate, or (ii)
requiring the mandatory surrender to the Company by holders of some or all of
the outstanding Grants held by such holders (irrespective of whether such Grants
are then exercisable under the provisions of this Plan) as of a specified date
(before or after the Change in Control), in which event the Committee shall
thereupon cancel such Grants and pay to each holder an amount of cash per share
equal to (A) the excess, if any, of the Fair Market Value or, if applicable, the
price per share offered or distributed with respect to Stock as of or otherwise
in connection with the Change in Control (the “Change in Control Price”), over
(B) the Exercise Price under any such Grant (except that to the extent the
Exercise Price under any such Grant is equal to or exceeds the Change in Control
Price, in which case no amount shall be payable with respect to such Grant);
provided, however, that the Committee may determine in its sole discretion that
no adjustment is necessary to Grants then outstanding.
(d)    Impact of Corporate Events on Awards Generally. In the event of a Change
in Control or changes in the outstanding Stock by reason of a recapitalization,
reorganization, merger, consolidation, combination, exchange or other relevant
change in capitalization occurring after the date of the grant of any Award and
not otherwise provided for by this Section 9, any outstanding Awards and any
Award agreements evidencing such Awards shall be subject to adjustment by the
Committee at its discretion, which adjustment may, in the Committee’s
discretion, be described in the Award agreement and may include, but not be
limited to, adjustments as to the number and price of shares of Stock or other
consideration subject to such Awards, accelerated vesting (in full or in part)
of such Awards, conversion of such Awards into awards denominated in the
securities or other interests of any successor Person, or the cash settlement of
such Awards in exchange for the cancellation thereof. In the event of any such
change in the outstanding Stock, the aggregate number of shares of Stock
available under this Plan may be appropriately adjusted by the Committee, whose
determination shall be conclusive.

13



--------------------------------------------------------------------------------






10.    General Provisions.
(a)    Transferability.
(vi)    Permitted Transferees. The Committee may, in its discretion, permit a
Participant to transfer all or any portion of an Option or SAR, or authorize all
or a portion of an Option or SAR to be granted to an Eligible Person to be on
terms which permit transfer by such Participant; provided that, the transferee
or transferees shall be limited to certain Persons related to the Participant (a
“Permitted Transferee”), as determined by the Committee, and the Committee may
impose other limitations on the terms of the transfer, in its discretion.
Agreements evidencing Options or SARs with respect to which such transferability
is authorized at the time of grant must be approved by the Committee, and must
expressly provide for transferability in a manner consistent with this Section
10(a)(i).
(vii)    Qualified Domestic Relations Orders. An Award may be transferred, to a
Permitted Transferee, pursuant to a domestic relations order entered or approved
by a court of competent jurisdiction upon delivery to the Company of written
notice of such transfer and a certified copy of such order.
(viii)    Other Transfers. Except as expressly permitted by Sections 10(a)(i)
and 10(a)(ii), Awards shall not be transferable other than by will or the laws
of descent and distribution. Notwithstanding anything to the contrary in this
Section 10, an Incentive Stock Option shall not be transferable other than by
will or the laws of descent and distribution.
(ix)    Procedures and Restrictions. Any Participant desiring to transfer an
Award as permitted under this Sections 10(a) shall make application therefor in
the manner and time specified by the Committee and shall comply with such other
requirements as the Committee may require to assure compliance with all
applicable securities laws. The Committee shall not give permission for such a
transfer if (A) it would give rise to short swing liability under section 16(b)
of the Exchange Act or (B) it may not be made in compliance with all applicable
federal, state and foreign securities laws. The Company shall not have any
obligation to register the issuance of any shares of Stock to any transferee.
(b)    Taxes. The Company is authorized to withhold from any Award granted, or
any payment relating to an Award under this Plan, including from a distribution
of Stock, amounts of withholding and other taxes due or potentially payable in
connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.
(c)    Changes to this Plan and Awards.
(i)    The Board may amend, alter, suspend, discontinue or terminate this Plan
or the Committee’s authority to grant Awards under this Plan without the consent
of stockholders

14



--------------------------------------------------------------------------------






or Participants, except that any amendment or alteration to this Plan, including
any increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other such changes to this
Plan to stockholders for approval; provided, that, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under any previously granted and outstanding
Award.
(ii)    The Committee may accelerate or waive any conditions or rights under, or
amend, modify, alter, suspend, discontinue or terminate any Award theretofore
granted and any Award agreement relating thereto, except as otherwise provided
in this Plan; provided, however, that, (A) without the consent of an affected
Participant, no such Committee action may materially and adversely affect the
rights of such Participant under such Award, and (B) the Committee shall not
have any discretion to accelerate, waive or modify any term or condition of an
Award (I) that is intended to qualify as “performance-based compensation” for
purposes of section 162(m) of the Code if such discretion would cause the Award
to not so qualify or (II) if such acceleration would subject a Participant to
additional taxes under the Nonqualified Deferred Compensation Rules.
(iii)    For purposes of clarity, any adjustments made to Awards pursuant to
Section 9 will be deemed not to materially and adversely affect the rights of
any Participant under any previously granted and outstanding Award and therefore
may be made without the consent of affected Participants.
(d)    Limitation on Rights Conferred under Plan. Neither this Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company, (ii) interfering in any way with the right of
the Company to terminate any Eligible Person’s or Participant’s employment or
service relationship at any time, (iii) giving an Eligible Person or Participant
any claim to be granted any Award under this Plan or to be treated uniformly
with other Participants and/or employees and/or other service providers, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award.
(e)    Unfunded Status of Awards. This Plan is intended to constitute an
“unfunded” plan for certain incentive awards.
(f)    Nonexclusivity of this Plan. Neither the adoption of this Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable, including incentive arrangements and awards which do not qualify
under section 162(m) of the Code.
(g)    Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, other Awards or

15



--------------------------------------------------------------------------------






other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.
(h)    Severability. If any provision of this Plan is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included herein. If any of the terms or provisions of this Plan or
any Award agreement conflict with the requirements of Rule 16b-3 (as those terms
or provisions are applied to Eligible Persons who are subject to section 16(b)
of the Exchange Act) or section 422 of the Code (with respect to Incentive Stock
Options), then those conflicting terms or provisions shall be deemed inoperative
to the extent they so conflict with the requirements of Rule 16b-3 (unless the
Board or the Committee, as appropriate, has expressly determined that the Plan
or such Award should not comply with Rule 16b-3) or section 422 of the Code.
With respect to Incentive Stock Options, if this Plan does not contain any
provision required to be included herein under section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an
Incentive Stock Option cannot so qualify, that Option (to that extent) shall be
deemed an Option not subject to section 422 of the Code for all purposes of the
Plan.
(i)    Governing Law. All questions arising with respect to the provisions of
the Plan and Awards shall be determined by application of the laws of the State
of Delaware, without giving effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law.
(j)    Conditions to Delivery of Stock. Nothing herein or in any Award granted
hereunder or any Award agreement shall require the Company to issue, sell or
deliver any shares with respect to any Award if that issuance, sale or delivery
would, in the opinion of counsel for the Company, constitute a violation of the
Securities Act or any similar or superseding statute or statutes, any other
applicable statute or regulation, or the rules of any applicable securities
exchange or securities association, as then in effect. At the time of any
exercise of an Option or Stock Appreciation Right, or at the time of any grant
of any other Award the Company may, as a condition precedent to the exercise of
such Option or Stock Appreciation Right or settlement of any other Award,
require from the Participant (or in the event of his or her death, his or her
legal representatives, heirs, legatees, or distributees) such written
representations, if any, concerning the holder’s intentions with regard to the
retention or disposition of the shares of Stock being acquired pursuant to the
Award and such written covenants and agreements, if any, as to the manner of
disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act or any similar
or superseding statute or statutes, any other applicable state or federal
statute or regulation, or any rule of any applicable securities exchange or
securities association, as then in effect. No Option or Stock Appreciation Right
shall be exercisable and no settlement of any Restricted Stock Award or
Restricted Stock Unit shall occur with respect to a Participant unless and until
the holder thereof shall have paid cash or

16



--------------------------------------------------------------------------------






property to, or performed services for, the Company that the Committee believes
is equal to or greater in value than the par value of the Stock subject to such
Award.
(k)    Section 409A of the Code. In the event that any Award granted pursuant to
this Plan provides for a deferral of compensation within the meaning of the
Nonqualified Deferred Compensation Rules, it is the general intention, but not
the obligation, of the Company to design such Award to comply with the
Nonqualified Deferred Compensation Rules and such Award should be interpreted
accordingly. In no event will any action taken by the Committee pursuant to
Section 9 hereof result in the creation of deferred compensation within the
meaning of section 409A of the Code and the regulations and other guidance
promulgated thereunder.
(l)    Plan Effective Date and Term. This Plan was adopted by the Board on the
Effective Date, and approved by the stockholders of the Company on May 15, 2013,
to be effective on the Effective Date. No Awards may be granted under this Plan
on and after May 15, 2023.







17

